Name: Council Decision of 17 May 2011 on the signing, on behalf of the European Union, and provisional application of the International Cocoa Agreement 2010
 Type: Decision
 Subject Matter: European construction;  international affairs;  plant product
 Date Published: 2011-10-04

 4.10.2011 EN Official Journal of the European Union L 259/7 COUNCIL DECISION of 17 May 2011 on the signing, on behalf of the European Union, and provisional application of the International Cocoa Agreement 2010 (2011/634/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 207(3) and (4), in conjunction with Article 218(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 25 June 2010 the negotiating conference, established under the auspices of the United Nations Conference on Trade and Development, approved the text of the International Cocoa Agreement 2010 (the Agreement). (2) The Agreement was negotiated to replace the International Cocoa Agreement 2001 (the 2001 Agreement) which has been extended until 30 September 2012. The Union is a party to the 2001 Agreement and it is therefore in its interest to sign and conclude the Agreement which replaces it. (3) The Agreement is open for signature from 1 October 2010 until 30 September 2012 and the instruments of ratification, acceptance or approval may be deposited during the same period. (4) The aims of the Agreement fall under the common commercial policy. (5) The Agreement should be signed and applied on a provisional basis, pending the completion of the procedures for its conclusion, HAS ADOPTED THIS DECISION: Article 1 The signing of the International Cocoa Agreement 2010 (the Agreement) is hereby authorised on behalf of the European Union, subject to the conclusion of the said Agreement. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement on behalf of the Union. Article 3 The Agreement shall be applied on a provisional basis (1), pending the completion of the procedures for its conclusion. Article 4 The Union shall notify the Secretary-General of the United Nations of its intention to apply the Agreement provisionally, in accordance with Article 56 thereof. Article 5 This Decision shall enter into force on the day of its adoption. Done at Brussels, 17 May 2011. For the Council The President FAZEKAS S. (1) The date from which the Agreement will be provisionally applied will be published in the Official Journal of the European Union by the General Secretariat of the Council.